Case 1:20-cv-00542-DDD-JPM Document 7-1 Filed 06/08/20 Page 1 of 31 PageID #: 30



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF LOUISIANA


  ODYSSEY IMPORTS, INC.,

   Plaintiff,                                Case No. 1:20-cv-00542-DDD-JPM

   v.

  THE CHARTER OAK FIRE INSURANCE
  COMPANY,

   Defendant.


                DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT
                  OF ITS MOTION TO DISMISS THE COMPLAINT




                               Respectfully Submitted:


                               /s/Seth A. Schmeeckle
                               Seth A. Schmeeckle, La. Bar No. 27076 (T.A.)
                               Nicole M. Babb, La. Bar No. 35032
                               Lugenbuhl, Wheaton, Peck, Rankin & Hubbard
                               601 Poydras Street, Suite 2775
                               New Orleans, LA 70130
                               Telephone: 504-568-1990
                               Facsimile: 504-310-9195
                               Email: sschmeeckle@lawla.com
                                       nbabb@lawla.com

                               Attorneys for The Charter Oak Fire Insurance Company
Case 1:20-cv-00542-DDD-JPM Document 7-1 Filed 06/08/20 Page 2 of 31 PageID #: 31



                                                TABLE OF CONTENTS

                                                                                                                                  Page


 I.     INTRODUCTION ............................................................................................................. 1
 II.    PROCEDURAL HISTORY AND ALLEGED FACTS .................................................... 3
        A.        This Lawsuit........................................................................................................... 3
        B.        Contract Language At Issue ................................................................................... 4
 III.   LEGAL STANDARDS ..................................................................................................... 7
 IV.    ARGUMENT ..................................................................................................................... 9
        A.        Plaintiff Is Not Entitled to Civil Authority Coverage As a Matter of Law............ 9
                  1.         Civil Authority Coverage Does Not Apply to Losses Caused By Or
                             Resulting from a Virus ............................................................................. 10
                  2.         Civil Authority Coverage Does Not Apply Because the Complaint
                             Fails to Allege That An Action of Civil Authority Prohibited Access
                             to Its Property ........................................................................................... 11
                  3.         Plaintiff Does Not Allege That Any Action of Civil Authority Was
                             Taken In Response to Direct Physical Loss to Property Other Than
                             Insured Premises From A Covered Cause of Loss .................................. 14
        B.        The Policy’s Business Income, Extra Expense, Extended Business Income
                  and Delayed Net Income Coverages Do Not Apply as a Matter of Law
                  Because the Complaint Fails to Allege Direct Physical Loss of or Damage
                  to Property at Insured Premises That Was Caused by or Resulted From a
                  Covered Cause of Loss ........................................................................................ 15
                  1.         Plaintiff Alleges That Its Losses Were Caused by Coronavirus,
                             Which Is Not a Covered Cause of Loss ................................................... 16
                  2.         The Complaint is Also Deficient In Its Failure to Plead That
                             Plaintiff’s Property Experienced Any “Direct Physical Loss of or
                             Damage To” Property At Insured Premises ............................................. 17
        C.        Plaintiff’s Bad Faith Claim Should be Dismissed Due to Its Failure to Plead
                  a Viable Claim for Breach of the Insurance Contract .......................................... 22
 V.     CONCLUSION ................................................................................................................ 24




                                                                   i
Case 1:20-cv-00542-DDD-JPM Document 7-1 Filed 06/08/20 Page 3 of 31 PageID #: 32




                               TABLE OF AUTHORITIES
                                                                                    Page
 Cases

 54th St. Ltd. Partners, L.P. v. Fid. & Guar. Ins. Co.,
         763 N.Y.S.2d 243 (N.Y. App. Div. 2003)…………………………………………….….13

 730 Bienville Partners, Ltd. v. Assurance Company of America,
        No. CIV.A. 02-106, 2002 WL 31996014 (E.D. La. Sept. 30, 2002),
        aff’d, 2003 WL 21145725, 67 F. App’x 248 (5th Cir. 2003)………………………....11, 12

 Abell Corp. v. Northland Ins. Co.,
        No. 96-0717, 1996 WL 481072 (E.D. La. Aug. 23, 1996)……………………………....23

 Abner, Herrman & Brock, Inc. v. Great N. Ins. Co.,
        308 F. Supp. 2d 331 (S.D.N.Y. Mar. 12, 2004)……………………………………..…...13

 Aflac, Inc. v. Chubb & Sons, Inc.,
         260 Ga. App. 306 (Ga. App. 2003)…………………………………………………..…..18

 App v. Zurich Assur. Co. of America,
        No. CIV.A. 07-8717, 2008 WL 4399385 (E.D. La. Sept. 23, 2008)……………….. 11, 20

 Ashcroft v. Iqbal,
        556 U.S. 662 (2009)…………….…………………………………………………………7

 Backroads Corp. v. Great Northern Ins.,
       No. C 03-4615 VRW, 2005 WL 1866397 (N.D. Cal. Aug. 1, 2005)…………………….12

 Bell Atlantic Corp. v. Twombly,
         550 U.S. 544, 570 (2007)……………………………………….........................................7

 Burk Prop. Investments, LLC v. Illinois Union Ins. Co.,
        No. CV 19-1787, 2020 WL 1864850 (E.D. La. Apr. 13, 2020)………………………….11

 Clausen v. Fidelity & Deposit Co.,
        660 So. 2d 83 (La. App. 1 Cir. 1995)…………………………………………………….23

 Collins v. Morgan Stanley Dean Witter,
        224 F.3d 496 (5th Cir. 2000)………………………………………………………………8

 Commstop v. Travelers Indem. Co. of Conn.,
      No. CIV.A. 11-1257, 2012 WL 1883461 (W.D. La. May 17, 2012)……………………..12


                                            -ii-
Case 1:20-cv-00542-DDD-JPM Document 7-1 Filed 06/08/20 Page 4 of 31 PageID #: 33



                              TABLE OF AUTHORITIES
                                    (continued)
                                                                                  Page


 Dickie Brennan & Co. v. Lexington Ins. Co.,
        636 F.3d 683 (5th Cir. 2011)……………………………………………………………..15

 Dousay v. Allstate Ins. Co.,
        741 So. 2d 750 (La. App. 3 Cir. 1999)…………………………………………………..23

 Edwards v. Allstate Prop. & Cas. Co.,
       No. CIV.A. 04-2434, 2005 WL 221558 (E.D. La. Jan. 27, 2005)……………………….23

 Grigsby & Assocs., Inc. v. City of Shreveport,
       294 F. Supp. 3d 529 (W.D. La. 2018)…………………………………………………….8

 Hanberry v. Chrysler Capital,
       No. CV 20-246, 2020 WL 2219244 (E.D. La. May 7, 2020)……………………………13

 Harry’s Cadillac-Pontiac-GMC Truck Co. v. Motors Ins. Corp.,
        486 S.E.2d 249 (N.C. App. 1997)……………………………………………………19, 21

 Herr v. Forghani,
        161 Wash. App. 1037, 2011 WL 1833829 (2011) (unpublished)……………………….22

 Home Ins. Co. of Illinois v. Nat'l Tea Co.,
       588 So. 2d 361 (La.1991)………………………………………………………………..21

 In re Chinese Manufactured Drywall Prods. Liab. Litig.,
        759 F. Supp. 2d 822 (E.D. La. 2010)………………………………………………..18, 20

 In Re Katrina Canal Breaches,
        495 F.3d 191 (5th Cir. 2007)…………………………………………………………...3, 8

 In re Katrina Canal Breaches Consol. Litig.,
        No. CIV.A.05-4182, 2008 WL 4185869 (E.D. La. Sept. 8, 2008)………………………13

 In Re Mastercard Intern. Inc., Internet Gambling Litigation,
        132 F. Supp. 2d 468 (E.D. La. 2001), aff’d, 313 F. 3d 257 (5th Cir. 2002)………………7

 J. O. Emmericbuttsh & Assocs., Inc. v. State Auto Ins. Cos.,
        No. 3:06CV00722-DPJ-JCS, 2007 WL 9775576 (S.D. Miss. Nov. 19, 2007)………21, 22

 Kansa Reinsurance Co., Ltd. v. Cong. Mortgage Corp. of Tex.,
       20 F.3d 1362 (5th Cir. 1994)………………………………………………………………8


                                           -iii-
Case 1:20-cv-00542-DDD-JPM Document 7-1 Filed 06/08/20 Page 5 of 31 PageID #: 34



                             TABLE OF AUTHORITIES
                                   (continued)
                                                                             Page


 Kean, Miller, Hawthorne, D’Armond McGowan & Jarman, LP v. Nat’l Fire Ins. Co.,
       No. CIV.A. 06-770-C, 2007 WL 2489711 (M.D. La. Aug. 29, 2007)……………………12

 Mangerchine v. Reaves,
       63 So. 3d 1049 (La. App. 1 Cir. March 25, 2011)……………………………………….18

 MRI Healthcare Ctr. of Glendale, Inc. v. State Farm Gen. Ins. Co.,
       187 Cal. App. 4th 766 (Ct. App. 2d Dist. 2010)…………………………………………18

 Newman Myers Kreines Gross Harris, P.C. v. Great N. Ins. Co.,
      17 F. Supp. 3d 323 (S.D.N.Y. 2014)…………………………………………………19, 22

 Nguyen v. St. Paul Travelers Inc. Co.,
       No. CIV.A. 06-4130, 2007 WL 3275133 (E.D. La. Nov. 5, 2007)………………………23

 Northeast Georgia Heart Ctr., P.C. v. Phoenix Ins. Co.,
       No. 2:12-CV-00245-WCO, 2014 WL 12480022 (N.D. Ga. May 23, 2014)……………..21

 Paradies Shops, Inc. v. Hartford Fire Ins. Co.,
        No. 1:03-CV-3154-JEC, 2004 WL 5704715 (N.D. Ga. Dec. 15, 2004)……………..12, 15

 Pentair, Inc. v. American Guar. and Liab. Ins. Co.,
        400 F.3d 613 (8th Cir. 2005)……………………………………………………………...21

 Philadelphia Parking Auth. v. Fed. Ins. Co.,
        385 F. Supp. 2d 280 (S.D.N.Y. 2005)………………………………………………...12, 19

 Phillips v. Patterson Ins. Co.,
          813 So. 2d 1191 (La. App. 3 Cir. 2002)…………………………………………………23

 Riley v. Transamerica Ins. Group Premier Ins. Co.,
         923 F. Supp. 882 (E.D. La. 1996)………………………………………………………..23

 Roundabout Theatre Co. v. Cont’l Cas. Co.,
       302 A.D.2d 1 (N.Y. App. Div. 2002)…………………………………………………19, 21

 Scottsdale Ins. Co. v. TL Spreader, LLC,
        No. 6:15CV2664, 2017 WL 4779575 (W.D. La. Oct. 20, 2017)………………………..24

 Sher v. Lafayette Ins. Co.,
         988 So. 2d 186 (La. 2008)………………………………………………………………..8


                                        -iv-
Case 1:20-cv-00542-DDD-JPM Document 7-1 Filed 06/08/20 Page 6 of 31 PageID #: 35



                              TABLE OF AUTHORITIES
                                    (continued)
                                                                                Page


 Social Life Magazine, Inc. v. Sentinel Ins. Co. Ltd.,
        No. 20 Civ. 3311 (VEC), tr. at 5, 15 (S.D.N.Y. May 14, 2020)………………………...19

 South Texas Med. Clinics, P.A. v. CNA Fin. Corp.,
        No. CIV.A. H-06-4041, 2008 WL 450012 (S.D. Tex. Feb. 15, 2008)………………….15

 Southern Hospitality, Inc. v. Zurich American Ins.,
        393 F.3d 1137 (10th Cir. 2004)…………………………………………………………11

 Trinity Indus., Inc. v. Ins. Co. of N. Am.,
         916 F.2d 267 (5th Cir. 1990)……………………………………………………………17

 Vincent v. State Farm Fire & Cas. Co.,
        No. CV 19-14078, 2020 WL 2495815 (E.D. La. May 14, 2020)………………………24

 Yount v. Lafayette Ins. Co.,
        4 So. 3d 162 (La. App. 4 Cir. 2009)…………………………………………………....11

 Statutes

 Fed. R. Civ. P. 12(b)(6)…………………………………………………………………………..7

 La. Civ. Code art. 1997……………..………………………………………………………….24

 La. Civ. Code art. 2045………………………………………………………………………8, 11

 La. Civ. Code art. 2046………………………………………………………………………9, 11

 La. Civ. Code art. 2047…………………………………………………………………………..8

 La. Civ. Code art. 2050…………………………………………………………………..8, 20, 21

 La. R.S. 22:1892……………………………………………………………………………23, 24

 La. R.S. 22:1973……………………………………………………………………………23, 24

 Treatises

 10A Steven Plitt, Daniel Maldonado, Joshua D. Rogers, and Jordan R. Plitt, Couch on
 Insurance § 148:46 (3d ed. Dec. 2019 Update)………………………………………………..17



                                          -v-
Case 1:20-cv-00542-DDD-JPM Document 7-1 Filed 06/08/20 Page 7 of 31 PageID #: 36



          NOW INTO COURT, comes Defendant The Charter Oak Fire Insurance Company

 (“Charter Oak”), which respectfully submits this Memorandum in Support of its Motion to Dismiss

 the Complaint, seeking dismissal of all claims asserted against it by Plaintiff Odyssey Imports,

 Inc. (“Plaintiff” or “Odyssey Imports”), with prejudice and at Plaintiff’s costs, for the reasons set

 forth below:

 I.       INTRODUCTION

          The COVID-19 pandemic has affected the public and most businesses throughout the

 country in unprecedented ways. But these challenging and unfortunate circumstances do not create

 insurance coverage for losses that fall outside the terms of a policyholder’s insurance contract.

          Plaintiff Odyssey Imports specializes in wholesale home décor and operates its business

 from two warehouse locations in Alexandria, Louisiana. Plaintiff alleges in its Complaint that it is

 entitled to insurance coverage for business income losses and expenses allegedly incurred when

 Governor John Bel Edwards issued certain emergency proclamations to combat the spread of

 SARS-CoV-2 (also known as “Coronavirus”), which causes COVID-19.1 But in making this plea,

 Plaintiff ignores the material terms of the Charter Oak policy, foremost among them an explicit

 exclusion of any type of coverage for any “loss or damage resulting from any virus, bacterium or

 other microorganism that induces or is capable of inducing physical distress, illness or disease.”

          In addition to ignoring the case-dispositive virus exclusion, Plaintiff has not pled, and

 cannot allege, the facts necessary to establish its entitlement to any payment under the Policy’s

 Civil Authority, Business Income, Extra Expense, Extended Business Income, or Delayed Net



 1
   Other similar COVID-19-related suits seeking coverage for business income losses have been filed by other plaintiffs
 against other insurers in this Court, and similar cases are pending in numerous other federal and state courts across
 the country. Two motions for transfer and coordination or consolidation under 28 U.S.C. § 1407 have been filed with
 the Judicial Panel on Multidistrict Litigation (“JPML”) in In re: COVID-19 Business Interruption Protection
 Insurance Litigation, MDL No. 2942. Defendant intends to oppose the motions for transfer and coordination or
 consolidation. The JPML hearing on the motions is scheduled for July 30, 2020.


                                                           1
Case 1:20-cv-00542-DDD-JPM Document 7-1 Filed 06/08/20 Page 8 of 31 PageID #: 37



 Income coverages. Specifically, the Breach of Contract claim should be dismissed for at least the

 following reasons:

        First, the Complaint fails to allege facts supporting any of the requirements of Civil

 Authority coverage. Specifically, Plaintiff does not allege that the Governor took any action that

 “prohibited access” to Plaintiff’s Louisiana properties (he did not). Nor does the Complaint plead

 facts suggesting that the Governor issued any emergency proclamation in response to the effects

 of physical damage occurring at property other than at Plaintiff’s premises. To the contrary, the

 Complaint alleges, and the relevant proclamations confirm, that Governor Edwards acted out of

 fear that COVID-19 patients would overwhelm Louisiana’s health care system, and in order to

 curb the spread of Coronavirus.

        Second, to the extent Plaintiff claims entitlement to coverage under the Policy’s Business

 Income, Extra Expense, Extended Business Income, or Delayed Net Income Loss coverages, the

 Complaint fails to plead facts supporting an essential requirement of each of those coverages: the

 existence of direct physical loss of or damage to property at insured premises caused by or resulting

 from a Covered Cause of Loss. Plaintiff’s allegation that Coronavirus and Governor Edwards’

 proclamations left it unable to use its property for its intended purpose is belied by the text of the

 proclamations. But even if the proclamations supported that allegation, a loss of use of property,

 without an accompanying physical alteration of the property, does not constitute “direct physical

 loss or damage” under Louisiana law.

        Because the Complaint does not plead facts sufficient to support Plaintiff’s entitlement to

 benefits under the Policy, there is no breach of contract. And again, even if Plaintiff could have

 pled these factual requirements for coverage, Plaintiff’s alleged financial losses—which clearly




                                                   2
Case 1:20-cv-00542-DDD-JPM Document 7-1 Filed 06/08/20 Page 9 of 31 PageID #: 38



 result from Coronavirus—would still be expressly excluded by the virus exclusion. Accordingly,

 the claim for Breach of Contract should be dismissed with prejudice.

          Finally, Plaintiff’s cause of action for Bad Faith fails and should be dismissed with

 prejudice because Louisiana law is clear that a claim for bad faith will not lie in the absence of

 insurance coverage, and because Plaintiff has not pled facts supporting a plausible claim that

 Charter Oak violated any statute.

 II.      PROCEDURAL HISTORY AND ALLEGED FACTS

          A.       This Lawsuit

          Plaintiff commenced this action against Charter Oak on April 30, 2020. (ECF No. 1)

 (“Compl.”). Plaintiff is a Louisiana corporation that operates a wholesale home décor business

 from its base in Alexandria, Louisiana. (Compl., ¶¶ 1, 19). The Complaint alleges that Plaintiff

 purchased a commercial insurance policy from Charter Oak bearing policy number I-660-

 6J127645-COF-19 (the “Policy”), for the policy term of July 1, 2019 to July 1, 2020. (Id., ¶ 19).2

 It further alleges that the Policy insures Plaintiff for its ongoing business losses stemming from

 the global COVID-19 pandemic and actions taken by Governor Edwards to combat the spread of

 Coronavirus. (Id., ¶¶ 16-17). According to the Complaint, those actions included the Governor’s

 declaration of a statewide public health emergency in Louisiana on March 11, 2020, and

 unspecified “subsequent emergency proclamations that closed schools, shuttered non-essential

 businesses, and ordered Louisiana residents to stay home.” (Id.). The Complaint alleges that

 Plaintiff temporarily closed its business on March 23, 2020, and sustained a loss of income and

 incurred expenses that fall within the Policy’s Business Income, Extra Expense, Civil Authority,



 2
  The Court may properly consider the insurance policy referenced throughout the Complaint, even though it was not
 physically attached to the Complaint. See In Re Katrina Canal Breaches, 495 F.3d 191, 205 (5th Cir. 2007). A certified
 copy of the Policy issued to Plaintiff is attached hereto as Exhibit A.



                                                           3
Case 1:20-cv-00542-DDD-JPM Document 7-1 Filed 06/08/20 Page 10 of 31 PageID #: 39



  Extended Business Income, and Delayed Net Income Loss provisions. (Id., ¶¶ 18, 19, 25). Charter

  Oak’s failure to pay those for those alleged losses forms the basis of Plaintiff’s claims for Breach

  of Contract and Bad Faith.

         B.      Contract Language At Issue

         Plaintiff purchased a Commercial Insurance policy from Charter Oak, a type of policy for

  businesses, such as wholesalers, that insures Plaintiff’s buildings and business personal property

  (such as office equipment and stock) against a Covered Cause of Loss, such as a fire or windstorm.

  For example, in the event of a fire that requires a suspension of Plaintiff’s business operations, the

  Policy would cover a loss of business income or increase in expenses that results from the

  suspension of operations caused by the fire damage, and occurs during the “period of

  restoration”—while the repairs are being made. The Policy’s Business Income (And Extra

  Expense) Coverage Form provides, in relevant part:

         A.      COVERAGE

                 1.      Business Income
                                                *      *       *
                         c.      We will pay for the actual loss of Business Income you
                                 sustain due to the necessary “suspension” of your
                                 “operations” during the “period of restoration”. The
                                 “suspension” must be caused by direct physical loss of or
                                 damage to property at premises which are described in the
                                 Declarations and for which a Business Income Limit of
                                 insurance is shown in the Declarations. The loss or damage
                                 must be caused by or result from a Covered Cause of Loss.

                 2.      Extra Expense
                                                *       *       *
                         b.      Extra Expense means reasonable and necessary expenses
                                 you incur during the “period of restoration” that you would
                                 not have incurred if there had been no direct physical loss or
                                 damage to property caused by or resulting from a Covered
                                 Cause of Loss.




                                                    4
Case 1:20-cv-00542-DDD-JPM Document 7-1 Filed 06/08/20 Page 11 of 31 PageID #: 40



  (Exhibit A, pg. 52 of 162) (emphasis added). The term “Covered Causes of Loss” is defined in the

  Policy’s Cause of Loss—Special Form to mean “RISKS OF DIRECT PHYSICAL LOSS unless

  the loss is . . . [e]xcluded[.]” (Id., pg. 63 of 162).

          In the provision entitled “Civil Authority,” which is the focal point of the Complaint,

  coverage for Business Income and Extra Expense resulting from a “Covered Cause of Loss” is

  extended as follows:

                  a.       Civil Authority
                                          *       *     *
                           When a Covered Cause of Loss causes damage to property other than
                           property at the described premises, we will pay for the actual loss of
                           Business Income you sustain and the reasonable and necessary Extra
                           Expense you incur caused by the action of civil authority that prohibits
                           access to the described premises, provided that both of the following
                           apply:

                           (1) Access to the area immediately surrounding the damaged
                               property is prohibited by civil authority as a result of the
                               damage, and the described premises are within that area but are
                               not more than one mile from the damaged property; and

                           (2) The action of civil authority is taken in response to dangerous
                               physical conditions resulting from the damage or continuation
                               of the Covered Cause of Loss that caused the damage, or the
                               action is taken to enable a civil authority to have unimpeded
                               access to the damaged property.
  (Id., pg. 53 of 162) (emphasis added).

          The Policy’s Business Income (And Extra Expense) Coverage Form also features an

  Additional Coverage for “Extended Business Income” that provides, in relevant part:

                  c.       Extended Business Income

                           (1)     Business Income Other Than “Rental Value”

                                   If the necessary “suspension” of your “operations” produces
                                   a Business Income loss payable under this [Property]
                                   Coverage Part, we will pay for the actual loss of Business
                                   Income you incur during the period that:


                                                       5
Case 1:20-cv-00542-DDD-JPM Document 7-1 Filed 06/08/20 Page 12 of 31 PageID #: 41




                                (a)    Begins on the date property (except “finished stock”)
                                       is actually repaired, rebuilt or replaced and
                                       “operations” are resumed; and

                                (b)    Ends on the earlier of:
                                       (i)    The date you could restore your “operations”,
                                              with reasonable speed, to the level which
                                              would generate the Business Income amount
                                              that would have existed if no direct physical
                                              loss or damage had occurred; or

                                       (ii)    Unless otherwise stated in the Declarations or
                                               by endorsement, 60 days after the date
                                               determined in (1)(a) above.
                                        *      *      *
                                Loss of Business Income must be caused by direct physical
                                loss or damage at the described premises caused by or
                                resulting from a Covered Cause of Loss.

  (Id., pg. 54 of 162) (emphasis added).

         The Policy also provides coverage for “Delayed Net Income Loss” according to the

  following terms:

                 e.     Delayed Net Income Loss

                        We will pay for the actual loss of Net Income…you sustain due to
                        the “suspension” of your “operations” resulting in a loss in the value
                        of production which occurs beyond the “period of restoration” and
                        Extended Business Income. We will only pay under this Additional
                        Coverage if:

                        (1)     The Delayed Net Income Loss is caused by direct physical
                                loss or damage to property at premises which are described
                                in the Declarations and for which a Business Income Limit
                                of Insurance is shown in the Declarations.

                        (2)     The loss or damage is caused by a Covered Cause of Loss.
                                        *     *       *
  (Id., pg. 55 of 162) (emphasis added).

         Also important here is the endorsement to the Policy entitled “EXCLUSION OF LOSS

  DUE TO VIRUS OR BACTERIA,” which expressly “applies to all coverage under all forms and



                                                  6
Case 1:20-cv-00542-DDD-JPM Document 7-1 Filed 06/08/20 Page 13 of 31 PageID #: 42



  endorsements that comprise this [Commercial Property] Coverage Part or Policy, including but

  not limited to forms or endorsements that cover . . . business income, extra expense, rental value

  or action of civil authority.” The exclusion concisely states in plain terms that:

                 We will not pay for loss or damage caused by or resulting from any virus,
                 bacterium or other microorganism that induces or is capable of inducing
                 physical distress, illness or disease.

  (Id., pg. 149 of 162) (emphasis added).

         As demonstrated below, Plaintiff’s factual allegations cannot satisfy the requirements for

  coverage under the Civil Authority, Business Income, Extra Expense, Extended Business Income,

  or Delayed Net Income Loss provisions, and the virus exclusion unambiguously precludes

  coverage on the facts alleged.

  III.   LEGAL STANDARDS

         To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a complaint must contain

  sufficient factual matter, which, if accepted as true, “state[s] a claim to relief that is plausible on

  its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible “when

  the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

  defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A

  plaintiff “must plead more than labels and conclusions,” and “[f]actual allegations must be enough

  to raise the right to relief above the speculative level . . . .” Twombly, 550 U.S. at 555; In Re

  Mastercard Intern. Inc., Internet Gambling Litigation, 132 F. Supp. 2d 468, 476 (E.D. La. 2001),

  aff’d, 313 F. 3d 257 (5th Cir. 2002) (observing that, when reviewing a motion to dismiss, a district

  court does not have to “accept ‘legal conclusions,’ ‘unsupported conclusions,’ ‘unwarranted

  references,’ or ‘sweeping legal conclusions cast in the form of factual allegations’”) (citations

  omitted).




                                                    7
Case 1:20-cv-00542-DDD-JPM Document 7-1 Filed 06/08/20 Page 14 of 31 PageID #: 43



           When reviewing a motion to dismiss for failure to state a claim, a district court must

  consider the contents of the pleading and the attachments thereto. Collins v. Morgan Stanley Dean

  Witter, 224 F.3d 496, 498 (5th Cir. 2000). However, the court also should consider documents that

  a defendant attaches to a motion to dismiss if they are referred to in the plaintiff’s complaint and

  are central to its claim, and matters of which the court may take judicial notice. See In Re Katrina

  Canal Breaches, 495 F.3d 191, 205 (5th Cir. 2007); Grigsby & Assocs., Inc. v. City of Shreveport,

  294 F. Supp. 3d 529, 537 (W.D. La. 2018). Finally, where, based on the facts pleaded, a successful

  affirmative defense appears, then dismissal under Rule 12(b)(6) is proper. Kansa Reinsurance Co.,

  Ltd. v. Cong. Mortgage Corp. of Tex., 20 F.3d 1362, 1366 (5th Cir. 1994).

           Louisiana law governs the interpretation of the insurance policy at issue here.3 “An

  insurance policy is a contract between the parties and should be construed using the general rules

  of interpretation of contracts set forth in the Louisiana Civil Code.” Katrina Canal Breaches, 495

  F.2d at 206. This Court’s role is to determine the parties’ common intent from the language used

  in the Policy. La. Civ. Code art. 2045; see also Sher v. Lafayette Ins. Co., 988 So. 2d 186, 192 (La.

  2008). The words in the Policy must be given their “generally prevailing meaning,” and “[e]ach

  provision in a contract must be interpreted in light of the other provisions so that each is given the

  meaning suggested by the contract as a whole.” La. Civ. Code arts. 2047, 2050. When the words




  3
    “In diversity cases . . . federal courts must apply state substantive law. . . . In determining which state’s substantive
  law controls, the court applies the choice-of-law rules of the forum state.” Katrina Canal Breaches, 495 F.2d at 206
  (citations omitted). Louisiana’s substantive law controls in actions concerning the interpretation of insurance policies
  issued to policyholders in Louisiana for property located in Louisiana. See id. Here, the Policy was issued to Odyssey
  Imports at an address in Alexandria, Louisiana, and the two insured locations that are the subject of this lawsuit—
  warehouses located at 3219 Industrial Street and 4600 Richard Street—are both in Alexandria, Louisiana. (Compl., ¶
  19 (“The Policy was purchased to cover Plaintiff’s Alexandria, Louisiana, based business that specializes in wholesale
  home décor.”); Exhibit A, pg. 15 of 162 (Location Schedule)). The Complaint does not allege any loss, damage or
  expense involving Plaintiff’s retail home furnishing center located in High Point, North Carolina. (See id.).



                                                              8
Case 1:20-cv-00542-DDD-JPM Document 7-1 Filed 06/08/20 Page 15 of 31 PageID #: 44



  “are clear and explicit and lead to no absurd consequences, no further interpretation may be made

  in search of the parties’ intent.” La. Civ. Code art. 2046.

  IV.    ARGUMENT

         The allegations of the Complaint demonstrate that Plaintiff can prove no set of facts that

  would entitle it to coverage under the Policy. The Complaint seeks insurance coverage for financial

  losses stemming from a deadly virus and government orders issued to combat its spread. Yet, the

  Policy contains an explicit exclusion that applies to all forms of business interruption coverage for

  any “loss or damage resulting from any virus, bacterium or other microorganism that induces or is

  capable of inducing physical distress, illness or disease.” Because the virus exclusion bars

  coverage for Plaintiff’s alleged losses, the Complaint fails to state a cognizable cause of action and

  should be dismissed.

         A.      Plaintiff Is Not Entitled to Civil Authority Coverage As a Matter of Law

         Plaintiff’s claim of entitlement to Civil Authority appears to be based upon unspecified

  “emergency proclamations and orders” issued by Governor Edwards in response to the COVID-

  19 pandemic. (Compl., ¶ 17). Pursuant to the Policy’s express terms, an “action of civil authority”

  gives rise to coverage if, among other things: (1) “a Covered Cause of Loss causes damage to

  property other than property at the described premises;” (2) the action of civil authority is taken in

  response to dangerous physical conditions resulting from that damage, or continuation of the

  Covered Cause of Loss, or to enable a civil authority to have unimpeded access to the damaged

  property; and (3) the action of civil authority prohibits access to the described premises. Plaintiff

  is not entitled to Civil Authority coverage, as a matter of law, because the Policy excludes all

  loss—including the financial losses alleged by Plaintiff—that is caused by or results from a virus.

  Moreover, the Complaint fails to allege any facts sufficient to satisfy the elements of Civil

  Authority coverage.


                                                    9
Case 1:20-cv-00542-DDD-JPM Document 7-1 Filed 06/08/20 Page 16 of 31 PageID #: 45



                 1.      Civil Authority Coverage Does Not Apply to Losses Caused By Or
                         Resulting from a Virus

         Plaintiff alleges that Governor John Bel Edwards issued certain proclamations and orders

  in response to the Coronavirus pandemic and because of the fear “that Louisiana’s health care

  capacity would soon be overrun” by critical COVID-19 patients. (Compl., ¶ 17; see also id., ¶ 15

  (alleging that efforts to contain the spread of Coronavirus “have led to civil authorities issuing

  orders closing non-essential business establishments…and mandating social distancing among the

  population.”)). Plaintiff further alleges that its business was closed on March 23, 2020, and that its

  inability to “operate in the ordinary course of business” has caused it to sustain financial losses

  and expenses. (Id., ¶¶ 18, 25). These allegations bring its financial losses squarely within the scope

  of the virus exclusion, which bars coverage for any “loss or damage caused by or resulting from

  any virus, bacterium or other microorganism that induces or is capable of inducing physical

  distress, illness or disease.” (Exhibit A, pg. 149 of 162) (emphasis added).

         The Complaint alleges that the clinical features of COVID-19, the disease caused by

  Coronavirus, include “fatal conditions of severe respiratory failure that requires ventilation and

  support in an intensive care unit (ICU). Pneumonia has been the most frequent severe

  manifestation of COVID-19, with symptoms of fever, cough, dyspnea, and bilateral infiltrates on

  chest imaging.” (Compl., ¶ 7). Thus, Coronavirus is clearly a virus that “induces or is capable of

  inducing physical distress, illness or disease” within the scope of the virus exclusion, which

  “applies to . . . forms or endorsements that cover business income, extra expense, rental value or

  action of civil authority.” (Exhibit A, pg. 149 of 162) (emphasis added).

         The Louisiana Civil Code provides that contract interpretation “is the determination of the

  common intent of the parties,” and that “when the words of a contract are clear and explicit and

  lead to no absurd consequences, no further interpretation may be made in search of the parties'



                                                   10
Case 1:20-cv-00542-DDD-JPM Document 7-1 Filed 06/08/20 Page 17 of 31 PageID #: 46



  intent.” La. Civ. Code arts. 2045-2046. Courts evaluating policy exclusions which, like the virus

  exclusion, foreclose coverage for losses “caused by” or “resulting from” specified noncovered

  risks have found the provisions unambiguous and applied them according to their plain meaning.

  See, e.g., App v. Zurich Assur. Co. of America, No. CIV.A. 07-8717, 2008 WL 4399385, at *6

  (E.D. La. Sept. 23, 2008); Burk Prop. Investments, LLC v. Illinois Union Ins. Co., No. CV 19-

  1787, 2020 WL 1864850, at *4 (E.D. La. Apr. 13, 2020); see also Yount v. Lafayette Ins. Co., 4

  So. 3d 162, 168-69 (La. App. 4 Cir. 2009). Because the Complaint leaves no doubt that the losses

  claimed by Plaintiff were “caused by” or “resulted from” Coronavirus, it is not entitled to coverage

  under the Policy’s Civil Authority provision.

                 2.      Civil Authority Coverage Does Not Apply Because the Complaint Fails
                         to Allege That An Action of Civil Authority Prohibited Access to Its
                         Property

         An “action of civil authority that prohibits access to the described premises” is a

  fundamental requirement of the Policy’s Civil Authority coverage. (Exhibit A, pg. 53 of 162).

  Courts interpreting civil authority provisions uniformly hold that the phrase “prohibit access”

  means to “formally forbid,” to “totally and completely block,” and to “prevent” access to insured

  premises. See Southern Hospitality, Inc. v. Zurich American Ins., 393 F.3d 1137, 1140 (10th Cir.

  2004). A voluntary closure of a business, or a government order that merely limits or restricts

  access to insured premises, does not trigger coverage. For example, in 730 Bienville Partners, Ltd.

  v. Assurance Company of America, when the FAA grounded all commercial aircraft in the days

  immediately following the September 11 terrorist attacks, a New Orleans hotelier sought civil

  authority coverage based on the theory that many of its intended guests were unable to travel to its

  hotels. No. CIV.A. 02-106, 2002 WL 31996014, at *2 (E.D. La. Sept. 30, 2002), aff’d, 2003 WL

  21145725, 67 F. App’x 248 (5th Cir. 2003). The district court granted summary judgment in favor

  of the insurer, concluding that access to the hotels was never prohibited by the FAA. Id. The Fifth


                                                  11
Case 1:20-cv-00542-DDD-JPM Document 7-1 Filed 06/08/20 Page 18 of 31 PageID #: 47



  Circuit Court of Appeals affirmed, observing that the plain meaning of the term “prohibit” is “‘to

  forbid by authority or command.’” 730 Bienville Partners, Ltd., 2003 WL 21145725, 67 F. App’x

  248 (5th Cir. 2003). The Court held that while the FAA’s groundstop order made access to the

  hotels more difficult for some would-be guests, it did not make it “impossible” because there were

  other means of traveling to the hotel. Id.

          A judge of this Court reached a similar conclusion in Commstop v. Travelers Indem. Co.

  of Conn., No. CIV.A. 11-1257, 2012 WL 1883461 (W.D. La. May 17, 2012). Commstop involved

  a civil authority claim by a convenience store that suffered business losses when a prolonged road

  work project made it difficult for customers to access its premises, reducing the volume of foot

  traffic and sales. Id. at *1. Reviewing decisions from Louisiana and elsewhere, the Court observed

  that the phrase “prohibit access” means that access must be “totally and completely prevented, i.e.,

  made impossible,” and granted summary judgment for the insurer due to the plaintiff’s failure to

  provide the Court with any “order of civil authority specifically prohibiting access to its premises

  or otherwise showing access to the business premises was completely blocked.” Id. at *9; see also

  Kean, Miller, Hawthorne, D’Armond McGowan & Jarman, LP v. Nat’l Fire Ins. Co., No. CIV.A.

  06-770-C, 2007 WL 2489711, at *6 (M.D. La. Aug. 29, 2007) (governor’s advisories and

  recommendations asking and encouraging residents to stay off streets immediately prior to

  Hurricane Katrina coming ashore did not “prohibit” access to insured premises where plaintiff

  offered no evidence that its employees or the public were specifically prohibited from traveling to

  and accessing its business premises).4


  4
    These decisions are in line with authorities around the country addressing when access is “prohibited” under Civil
  Authority coverage. See Philadelphia Parking Auth. v. Fed. Ins. Co., 385 F. Supp. 2d 280, 289 (S.D.N.Y. 2005) (While
  the order “may have temporarily obviated the need for Plaintiff’s parking services, it did not prohibit access to
  Plaintiff’s garages and therefore cannot be used to invoke coverage[.]”); Backroads Corp. v. Great Northern Ins., No.
  C 03-4615 VRW, 2005 WL 1866397, at *6 (N.D. Cal. Aug. 1, 2005) (similar); Paradies Shops, Inc. v. Hartford Fire
  Ins. Co., No. 1:03-CV-3154-JEC, 2004 WL 5704715, at *7 (N.D. Ga. Dec. 15, 2004) (“The Court sees no reasonable


                                                          12
Case 1:20-cv-00542-DDD-JPM Document 7-1 Filed 06/08/20 Page 19 of 31 PageID #: 48



             Here, the Complaint fails to allege facts from which the Court could infer that access to

  Plaintiff’s Alexandria, Louisiana, properties was totally blocked (i.e., made impossible) by action

  of a civil authority. The only references to government actions appear in paragraphs 16 and 17 of

  the Complaint, which mention Governor Edwards’ March 11, 2020 declaration of a public health

  emergency in Louisiana due to COVID-19, and an unspecified “series of subsequent emergency

  proclamations and orders that closed schools, shuttered non-essential businesses, and ordered

  Louisiana residents to stay home.” (Compl., ¶ 17). However, the Complaint does not identify any

  proclamation, order or other action that prevented or blocked access to Plaintiff’s premises, nor

  does it allege that Plaintiff’s wholesale home décor business was among the categories of

  businesses it claims were “shuttered” by the Governor. While Plaintiff does allege that “Plaintiff’s

  business was closed on March 23, 2020,” (Compl., ¶ 18), its failure to allege that a civil authority

  ordered it to cease all operations or otherwise prohibited access to its premises is fatal to Plaintiff’s

  claim for civil authority coverage.

             Furthermore, the Court may take judicial notice of the fact that Governor Edwards’

  proclamations did not order Plaintiff’s business to close.5 On March 16, 2020, Governor Edwards

  issued Proclamation No. JBE 2020-30 (hereinafter “Proclamation 30”),6 which ordered all

  “casinos, video poker establishments, movie theaters, bars, bowling alleys, and fitness centers and




  means of construing [the] order to ground all aircraft as an order specifically forbidding access to plaintiff’s premises”
  in airport terminal stores.); Abner, Herrman & Brock, Inc. v. Great N. Ins. Co., 308 F. Supp. 2d 331, 335-36 (S.D.N.Y.
  Mar. 12, 2004) (traffic restrictions imposed after 9/11 attacks in Manhattan made travel in city more difficult, but did
  not prohibit access to insured’s office building); see also 54th St. Ltd. Partners, L.P. v. Fid. & Guar. Ins. Co., 763
  N.Y.S.2d 243, 244 (N.Y. App. Div. 2003) (similar).
  5
   See Hanberry v. Chrysler Capital, No. CV 20-246, 2020 WL 2219244, at *2 (E.D. La. May 7, 2020) (“A court may
  also take judicial notice of certain matters, including public records and government websites.”); In re Katrina Canal
  Breaches Consol. Litig., No. CIV.A.05-4182, 2008 WL 4185869, at *2 (E.D. La. Sept. 8, 2008) (noting that “[t]he
  Fifth Circuit has determined that courts may take judicial notice of governmental websites”).
  6
      A true and accurate copy of Proclamation 30 is attached hereto as Exhibit B.


                                                             13
Case 1:20-cv-00542-DDD-JPM Document 7-1 Filed 06/08/20 Page 20 of 31 PageID #: 49



  gyms” to “cease operations completely.” Proclamation 30 also directed that “all restaurants, cafes,

  and coffee shops, statewide, shall cease allowing for any on premises consumption of food or

  beverages.” (Id.). Proclamation 30 had no effect on other categories of businesses—such as

  wholesale distributors of consumer goods—to close.

             Six days later, on March 22, 2020, Governor Edwards issued Proclamation No. 33 JBE

  2020, titled “Additional Measures for COVID-19 Stay At Home.” (hereinafter “Proclamation

  33”).7 Proclamation 33 was specific in directing that “the following nonessential businesses shall

  be closed to the public and members: “All places of public amusement…All personal care and

  grooming businesses…[and] All [shopping] malls”, with exceptions for certain stores that have a

  direct outdoor entrance and provide essential services. (Id., ¶ 4). Proclamation 33 did not order

  wholesale sellers of any products to close, nor did it prohibit access to the premises of such a

  business. To the contrary, Paragraph 5 of Proclamation 33 specifically contemplates that

  businesses like the Plaintiff’s shall remain open, noting that any business not deemed essential and

  not ordered closed “shall reduce operations to continue with minimum contact with members of

  the public and essential employees, while maintaining social distancing.” (Id., ¶ 5). While

  Proclamation 33 imposed certain restrictions on the manner in which Plaintiff could conduct

  business at its insured premises in Alexandria, access to its premises was never prohibited.

                      3.       Plaintiff Does Not Allege That Any Action of Civil Authority Was
                               Taken In Response to Direct Physical Loss to Property Other Than
                               Insured Premises From A Covered Cause of Loss

             Even assuming Plaintiff could plead that access to its premises was prohibited, its failure

  to allege facts supporting the other elements of Civil Authority coverage requires dismissal of its

  claims. Notably, the Complaint does not allege that any of the Governor’s orders or proclamations



  7
      A true and accurate copy of Proclamation 33 is attached hereto as Exhibit C.


                                                             14
Case 1:20-cv-00542-DDD-JPM Document 7-1 Filed 06/08/20 Page 21 of 31 PageID #: 50



  was preceded by direct physical loss or damage to property other than at the insured premises, let

  alone that any such physical loss or damage was caused by a Covered Cause of Loss. Nor does

  Plaintiff allege that Governor Edwards issued any order or proclamation in response to (1)

  dangerous physical conditions resulting from physical loss or damage occurring elsewhere, or (2)

  the continuation of the Covered Cause of Loss, or (3) to enable a civil authority to have unimpeded

  access to the damaged property. (See Exhibit A, pg. 53 of 162). Instead, Plaintiff alleges, and the

  Proclamations confirm, that Governor Edwards acted in response to concerns with the COVID-19

  pandemic and “fear[] that Louisiana’s health care capacity would soon be overrun” by COVID-19

  patients. (Compl., ¶ 17). Where, as in this case, a claim for Civil Authority coverage rests on

  government action taken due to a fear of future harm or to prevent anticipated future loss of life or

  other harm, courts have held that civil authority coverage does not apply as a matter of law.8

          B.       The Policy’s Business Income, Extra Expense, Extended Business Income and
                   Delayed Net Income Coverages Do Not Apply as a Matter of Law Because the
                   Complaint Fails to Allege Direct Physical Loss of or Damage to Property at
                   Insured Premises That Was Caused by or Resulted From a Covered Cause of
                   Loss.

          The focal point of the Complaint is Civil Authority coverage. However, Plaintiff states in

  passing that it is also entitled to payment under the Policy’s Business Income, Extra Expense,

  Extended Business Income, and Delayed Net Income coverages. (Compl., ¶ 25). The existence of

  “direct physical loss of or damage to” property at insured premises caused by or resulting from a

  “Covered Cause of Loss” is an essential element of each and every one of these coverages and,



  8
    See Dickie Brennan & Co. v. Lexington Ins. Co., 636 F.3d 683, 687 (5th Cir. 2011) (observing that there must be a
  “causal link between prior damage and civil authority action.”); South Texas Med. Clinics, P.A. v. CNA Fin. Corp.,
  No. CIV.A. H-06-4041, 2008 WL 450012, at *10 (S.D. Tex. Feb. 15, 2008) (granting summary judgment for insurer
  where record revealed that official issued evacuation order not because of property damage that had already occurred,
  but “based on the anticipated threat of damage to Wharton County.”); Paradies Shops, Inc. v. Hartford Fire Ins. Co.,
  No. 1:03-CV-3154-JEC, 2004 WL 5704715, at *6 (N.D. Ga. Dec. 15, 2004) (granting summary judgment for insurer
  where FAA order grounding commercial aircraft on 9/11 was issued due to fear of future terrorist attacks, not in
  response to damage that already occurred in New York, Washington, D.C. or Pennsylvania).


                                                          15
Case 1:20-cv-00542-DDD-JPM Document 7-1 Filed 06/08/20 Page 22 of 31 PageID #: 51



  therefore, it must be supported by well pleaded facts.9 The Complaint in this case alleges that

  Plaintiff incurred a loss of Business Income and certain expenses due to Coronavirus, which is not

  a Covered Cause of Loss. Also, the Complaint fails to allege facts to support a plausible claim that

  Plaintiff’s property sustained direct physical loss or damage.

                    1.       Plaintiff Alleges That Its Losses Were Caused by Coronavirus, Which
                             Is Not a Covered Cause of Loss.

           Plaintiff alleges in its Complaint that it was unable to use its Alexandria, Louisiana

  properties beginning on March 23, 2020, and incorrectly equates the alleged loss of use with

  “direct physical loss” to its property. As explained below, an alleged inability to use insured

  property does not by itself suffice to constitute “direct physical loss” under the law of Louisiana,

  and is not covered by the Charter Oak Policy. However, the Court need not reach that issue because

  the Complaint expressly alleges that Plaintiff’s loss of use, business interruption, and resulting

  financial losses were caused by or resulted from Coronavirus, a risk that is expressly excluded by

  the Policy.

           The virus exclusion applies to all of the coverages Plaintiff refers to in the Complaint that

  provide coverage for Business Income or Extra Expense. (Exhibit A, pg. 149 of 162). The

  Complaint alleges that Plaintiff’s business closed on March 23, 2020, as a result of the COVID-



  9
    The Business Income coverage provides insurance for the “actual loss of Business Income you sustain due to the
  necessary ‘suspension’ of your ‘operations’” where (1) the suspension is “caused by direct physical loss of or damage
  to property at the described premises,” and (2) the direct physical loss or damage is “caused by or result[s] from a
  Covered Cause of Loss.” (Exhibit A, p. 52 of 162). Similarly, Extra Expense coverage insures against certain expenses
  incurred by the insured that would not have been incurred “if there had been no direct physical loss or damage to
  property caused by or resulting from a Covered Cause of Loss.” (Id.). Likewise, the Policy’s Extended Business
  Income provision grants coverage for Business Income loss after the end of the “period of restoration,” but only if the
  “Loss of Business Income [was] caused by direct physical loss or damage at the described premises caused by or
  resulting from a Covered Cause of Loss.” (Id., pg. 54 of 162). Finally, the Delayed Net Income Loss coverage covers
  the actual loss of Net Income sustained by the insured due to the necessary suspension of its operations beyond the
  Extended Business Income period, but only where the loss of income was “caused by direct physical loss or damage
  to property at premises which are described in the Declarations” that is “caused by a Covered Cause of Loss.” (Id.,
  pg. 55 of 162).



                                                           16
Case 1:20-cv-00542-DDD-JPM Document 7-1 Filed 06/08/20 Page 23 of 31 PageID #: 52



  19 pandemic and Governor Edwards’ efforts to mitigate the spread of Coronavirus in Louisiana.

  (Compl., ¶¶ 15-18). It further alleges that Coronavirus causes physical distress, illness, disease and

  death. (Id., ¶ 7). Plaintiff cannot escape the fact its losses were caused by the COVID-19 virus,

  and a virus is not a Covered Cause of Loss. The virus exclusion expressly applies to Business

  Income and Extra Expense coverage. (Exhibit A, p. 149 of 162 (“The exclusion applies to . . .

  forms or endorsements that cover business income, extra expense, rental value or action of civil

  authority.”)) (emphasis added). Thus, as a matter of law, Plaintiff’s Complaint premised on the

  Coronavirus cannot trigger Business Income and Extra Expense coverage.

                 2.      The Complaint is Also Deficient In Its Failure to Plead That Plaintiff’s
                         Property Experienced Any “Direct Physical Loss of or Damage To”
                         Property At Insured Premises.

         Though the virus exclusion disposes of Plaintiff’s claims, dismissal of the Complaint is

  also warranted because of Plaintiff’s failure to plead facts indicating there was any “direct physical

  loss of or damage to” property at insured premises. As a leading treatise explains,

         The requirement that the loss be ‘physical,’ given the ordinary definition of that
         term, is widely held to exclude alleged losses that are intangible or incorporeal, and,
         thereby, to preclude any claim against the property insurer merely suffers a
         detrimental economic impact unaccompanied by a distinct, demonstrable, physical
         alteration of the property.

  (10A Couch on Ins. § 148:46 (“Generally; ‘Physical’ loss or damage”) (Steven Plitt,
  Daniel Maldonado, Joshua D. Rogers, and Jordan R. Plitt, 3d ed. Dec. 2019 Update)).

         Consistent with this understanding, the U.S. Fifth Circuit Court of Appeals, applying

  Louisiana law, has concluded that “[t]he language ‘physical loss or damage’ strongly implies that

  there was an initial satisfactory state that was changed by some external event into an

  unsatisfactory state – for example, the car was undamaged before the collision dented the bumper.”

  Trinity Indus., Inc. v. Ins. Co. of N. Am., 916 F.2d 267, 270-71 (5th Cir. 1990) (holding that

  builder’s risk policy insuring against “all risks of direct physical loss of or damage to” a vessel



                                                   17
Case 1:20-cv-00542-DDD-JPM Document 7-1 Filed 06/08/20 Page 24 of 31 PageID #: 53



  under construction did not apply to the shipbuilder’s payment of an arbitration award resulting

  from errors in its construction of the vessel); see also In re Chinese Manufactured Drywall Prods.

  Liab. Litig., 759 F. Supp. 2d 822, 831 (E.D. La. 2010) (observing that the term “physical loss or

  damage” in a property insurance policy connotes a “distinct, demonstrable, physical alteration” of

  property.); Mangerchine v. Reaves, 63 So. 3d 1049, 1056 (La. App. 1 Cir. March 25, 2011)

  (observing that in the context of a policy insuring against “direct physical loss or damage,” the

  ordinary and generally-accepted meaning of the word “damage” is “actual physical change or

  injury to the property,” and that the term “loss” connotes “destruction, ruin or deprivation” of

  property).10

           That the phrase “direct physical loss or damage” connotes a perceptible and physical

  alteration to insured property is further supported by the Policy’s definition of the term “period of

  restoration,” which is part of the Business Income coverage. (Exhibit A, pg. 61 of 162 (“We will

  pay for the actual loss of Business Income you sustain due to the necessary ‘suspension’ of your

  ‘operations’ during the ‘period of restoration.’”)). The Policy defines the end of the “period of

  restoration” as the earlier of: (1) “The date when the property at the described premises should be

  repaired, rebuilt or replaced with reasonable speed and similar quality;” or (2) “The date when

  business is resumed at a new permanent location.” (Id.). Thus, the Policy plainly contemplates that

  Business Income coverage is triggered only by a physical change to insured property that is capable



  10
     These definitions of the phrase “direct physical loss” are consistent with those adopted by courts in other
  jurisdictions. See, e.g., MRI Healthcare Ctr. of Glendale, Inc. v. State Farm Gen. Ins. Co., 187 Cal. App. 4th 766, 779
  (Ct. App. 2d Dist. 2010) (“[t]hat the loss needs to be ‘physical,’ given the ordinary meaning of the term, is ‘widely
  held to exclude alleged losses that are intangible or incorporeal, and, thereby, to preclude any claim against the
  property insurer when the insured merely suffers a detrimental economic impact unaccompanied by a distinct,
  demonstrable, physical alteration of the property.’”); Aflac, Inc. v. Chubb & Sons, Inc., 260 Ga. App. 306, 319 (Ga.
  App. 2003) (observing that the common meaning of the words “direct physical loss” contemplates “an actual change
  in insured property then in a satisfactory state, occasioned by accident or other fortuitous event directly upon the
  property causing it to become unsatisfactory for future use or requiring that repairs be made to make it so”).



                                                           18
Case 1:20-cv-00542-DDD-JPM Document 7-1 Filed 06/08/20 Page 25 of 31 PageID #: 54



  of being remedied through repair, restoration or replacement. See Newman Myers Kreines Gross

  Harris, P.C. v. Great N. Ins. Co., 17 F. Supp. 3d 323, 332 (S.D.N.Y. 2014) (“The words ‘repair’

  and ‘replace’ [in the policy’s definition of ‘period of restoration’] contemplate physical damage to

  the insured premises as opposed to loss of use of it.”); Philadelphia Parking Auth. v. Fed. Ins. Co.,

  385 F. Supp. 2d 280, 287 (S.D.N.Y. 2005) (“‘Rebuild,’ ‘repair’ and ‘replace’ all strongly suggest

  that the damage contemplated by the Policy is physical in nature.”); Harry’s Cadillac-Pontiac-

  GMC Truck Co. v. Motors Ins. Corp., 486 S.E.2d 249, 251 (N.C. App. 1997) (reaching same

  conclusion); Roundabout Theatre Co. v. Cont’l Cas. Co., 751 N.Y.S.2d 4, 8 (N.Y. App. Div. 2002)

  (reaching similar conclusion).

           In this case, the Complaint does not allege that any property at the insured locations in

  Alexandria, Louisiana, suffered any form of distinct, demonstrable, physical alteration from any

  cause. The Complaint alleges generally that Coronavirus “can live on contaminated objects and

  surfaces” and can serve as a potential source of transmission between humans who touch those

  surfaces or objects, (see Compl., ¶¶ 11-12), but Plaintiff does not allege that Coronavirus was

  actually present in or upon any property at premises insured by the Policy.11 Nor does Plaintiff

  allege that its property was physically changed or affected in any way. That omission compels

  dismissal of the Complaint.

           Because it cannot allege that its business operations were suspended because of any

  distinct, physical alteration to its property, Plaintiff attempts to satisfy the Policy’s “direct physical

  loss or damage” requirement by alleging that “it has been unable to use the property for its intended


  11
    Because Plaintiff does not allege that Coronavirus came into contact with any insured property, the Court need not
  address whether the presence of Coronavirus on insured property constitutes “direct physical loss of or damage to”
  such property, and Charter Oak does not seek adjudication of that issue at this time. We note, however, that what the
  Complaint describes would not constitute direct physical loss or damage as a matter of law. See Social Life Magazine,
  Inc. v. Sentinel Ins. Co. Ltd., No. 20 Civ. 3311 (VEC), tr. at 5, 15 (S.D.N.Y. May 14, 2020) (Exhibit D hereto) (court
  explaining in case making allegations similar to Plaintiff’s allegations that COVID-19 “damages lungs,” “[i]t doesn’t
  damage printing presses” or other property, and “this is just not what’s covered under these insurance policies”).


                                                           19
Case 1:20-cv-00542-DDD-JPM Document 7-1 Filed 06/08/20 Page 26 of 31 PageID #: 55



  purpose.” (Compl., ¶ 24) (emphasis added). This allegation is insufficient to support entitlement

  to coverage under the Policy. As an initial matter, the text of Proclamation 30 and Proclamation

  33 issued by Governor Edwards reveals that Plaintiff—which operated a wholesale home décor

  enterprise—was not among the categories of businesses directed to cease operations in March

  2020.

          Even if the Governor had directed Plaintiff to close, however, Louisiana law does not

  support the proposition that a loss of use of property constitutes “direct physical loss” where, as

  here, it is not related to some physical alteration of the property that rendered it unfit for its ordinary

  use or occupancy. The loss of use of property emerged as an issue in Chinese Drywall, where

  Judge Fallon concluded that policyholders whose homes had been become uninhabitable due to

  the effects of defective Chinese-manufactured drywall had sustained “physical loss” within the

  meaning of their homeowners policies. In re Chinese Manufactured Drywall Prods. Liab. Litig.,

  759 F. Supp. 2d at 831. However, the Court’s conclusion was based on the fact that the drywall

  had released sulfur gases that “corroded the silver and copper elements in the homes, often to the

  point of causing total or partial failure in electrical wiring and devices installed in the homes.” Id.

  The Court characterized these impacts as a “distinct, demonstrable, physical alteration” of property

  within the homes, which satisfied the “physical loss” requirement. Id.

          This case stands in stark contrast to Chinese Drywall, as the Complaint alleges no form of

  physical change to Plaintiff’s property that rendered it unfit for its ordinary use. Further, unlike

  the homeowners policies at issue in Chinese Drywall, the Policy that Charter Oak issued to Plaintiff

  expressly excludes “loss of use.” (Exhibit A, pg. 65 of 162 (“We will not pay for loss or damage

  caused by or resulting from…b. Delay, loss of use or loss of market.”)) (emphasis added). This

  exclusion is unambiguous, App, 2008 WL 4399385, at *6, and Louisiana Civil Code article 2050




                                                      20
Case 1:20-cv-00542-DDD-JPM Document 7-1 Filed 06/08/20 Page 27 of 31 PageID #: 56



  requires that the requirement of “direct physical loss or damage” in the Business Income, Extra

  Expense, Extended Business Income, and Delayed Net Income coverages must be construed in a

  way that gives the exclusion effect and meaning. See La. Civ. Code art. 2050. Construing the

  phrase “direct physical loss or damage” to encompass a loss of use unaccompanied by a physical

  alteration of insured property would nullify the “loss of use” exclusion altogether. See Home Ins.

  Co. of Illinois v. Nat'l Tea Co., 588 So. 2d 361, 364 (La.1991) (observing that, when interpreting

  any contract, “[a construction that renders a contract virtually nugatory] should be avoided in favor

  of one that gives the clause effect”).

         Finally, while no Louisiana court has addressed the issue, courts in many other jurisdictions

  have held that a loss of use of insured property does not constitute “direct physical loss or damage”

  in the absence of some physical condition internal to the property that renders it incapable of being

  used. See Roundabout Theatre Co. v. Cont’l Cas. Co., 302 A.D.2d 1, 3 (N.Y. App. Div. 2002)

  (Broadway theatre company’s inability to hold performances in its theatre due to city’s closure of

  city block due to scaffolding collapse was not “physical loss or damage” to the theatre); Harry’s

  Cadillac-Pontiac-GMC Truck Co., 486 S.E.2d at 251 (finding no direct physical loss sufficient to

  trigger business interruption coverage where heavy snowstorm made insured premises

  inaccessible, but caused no property damage); Pentair, Inc. v. American Guar. and Liab. Ins. Co.,

  400 F.3d 613, 617 (8th Cir. 2005) (rejecting insured’s argument that “mere loss of use or function

  of property constitutes ‘direct physical loss or damage’”); Northeast Georgia Heart Ctr., P.C. v.

  Phoenix Ins. Co., No. 2:12-CV-00245-WCO, 2014 WL 12480022, at *6 (N.D. Ga. May 23, 2014)

  (“The court will not expand ‘direct physical loss’ to include loss-of-use damages when the property

  has not been physically impacted in some way. To do so would be equivalent to erasing the words

  ‘direct’ and ‘physical’ from the policy.”); J. O. Emmericbuttsh & Assocs., Inc. v. State Auto Ins.




                                                   21
Case 1:20-cv-00542-DDD-JPM Document 7-1 Filed 06/08/20 Page 28 of 31 PageID #: 57



  Cos., No. 3:06CV00722-DPJ-JCS, 2007 WL 9775576, at *5 (S.D. Miss. Nov. 19, 2007) (where

  insured was denied access to computer data during power outage, this was not “direct physical loss

  of or damage to” property); Herr v. Forghani, 161 Wash. App. 1037, 2011 WL 1833829, at *7

  (2011) (unpublished) (explaining that insured “must show direct physical loss to tangible

  property,” and “alleged loss of use of his property caused by the supposed increased easement use”

  was not covered); Newman Myers Kreines Gross Harris, P.C. v. Great N. Ins. Co., 17 F. Supp. 3d

  323, 331 (S.D.N.Y. 2014) (“The words ‘direct’ and ‘physical,’ which modify the phrase ‘loss or

  damage,’ ordinarily connote actual, demonstrable harm of some form to the premises itself, rather

  than forced closure of the premises for reasons exogenous to the premises themselves, or the

  adverse business consequences that flow from such closure.”).

         Here, even if Governor Edwards had ordered Plaintiff’s business premises to close—which

  he did not—that action would not constitute direct physical loss to Plaintiff’s property. In the words

  of Newman Myers, it would be something “exogenous to the premises” causing its closure, but it

  would not be, in the words of the Policy, “direct physical loss of or damage to” property. Having

  failed to allege the existence of direct physical loss of or damage to property at insured premises

  caused by or resulting from a Covered Cause of Loss, Plaintiff, as a matter of law, is not entitled

  to coverage under the Policy’s Business Income, Extra Expense, Extended Business Income, or

  Delayed Net Income Loss coverages. Accordingly, its Breach of Contract cause of action should

  be dismissed.

         C.       Plaintiff’s Bad Faith Claim Should be Dismissed Due to Its Failure to Plead a
                  Viable Claim for Breach of the Insurance Contract.

         Plaintiff has alleged an additional cause of action for statutory bad faith. Plaintiff’s bad

  faith count must be dismissed because: (1) under Louisiana law, bad faith claims require a valid




                                                   22
Case 1:20-cv-00542-DDD-JPM Document 7-1 Filed 06/08/20 Page 29 of 31 PageID #: 58



  breach of contract count and, as set forth above, none exists here; and (2) Plaintiff has failed to

  plead the statutorily-required elements to establish any bad faith claim.

         Louisiana law recognizes that bad faith claims “‘do not stand alone,’ but depend upon a

  ‘valid underlying claim.’” Edwards v. Allstate Prop. & Cas. Co., No. CIV.A. 04-2434, 2005 WL

  221558, at *3 (E.D. La. Jan. 27, 2005) (quoting Phillips v. Patterson Ins. Co., 813 So. 2d 1191,

  1195 (La. App. 3 Cir. 2002)). Thus, “absent a valid, underlying, insurance claim,” neither La. R.S.

  22:1973 (formerly 22:1220) nor La. R.S. 22:1892 (formerly 22:658) “provide a cause of action

  against an insurer[.]” Clausen v. Fidelity & Deposit Co., 660 So. 2d 83, 85 (La. App. 1 Cir. 1995);

  see also Phillips, 813 So. 2d at 1195 (statutory bad-faith claims unavailable unless plaintiff has

  viable breach-of-contract claim); Abell Corp. v. Northland Ins. Co., No. 96-0717, 1996 WL

  481072, at *4 (E.D. La. Aug. 23, 1996) (to state viable “bad faith” claim, a plaintiff must establish

  “existence of insurance coverage” and a “valid, underlying insurance claim”); Riley v.

  Transamerica Ins. Group Premier Ins. Co., 923 F. Supp. 882, 888 (E.D. La. 1996) (same

  principle).

         As discussed above, Plaintiff has failed to plead facts supporting a plausible claim for

  payment under the Policy’s Business Income, Extra Expense, Civil Authority, Extended Business

  Income, or Delayed Net Income Loss coverages. Because the Complaint fails to state a viable

  cause of action for breach of contract, the claim for violation of Louisiana’s “bad faith” statutes

  also fails as a matter of law and should be dismissed. See Dousay v. Allstate Ins. Co., 741 So. 2d

  750, 754-755 (La. App. 3 Cir. 1999); Nguyen v. St. Paul Travelers Inc. Co., No. CIV.A. 06-4130,

  2007 WL 3275133, at *7 (E.D. La. Nov. 5, 2007).

         Dismissal of the Bad Faith claim is further warranted due to Plaintiff’s failure to plausibly

  allege the elements set forth in La. R.S. 22:1973 and La. R.S. 22:1892 to trigger potential bad faith




                                                   23
Case 1:20-cv-00542-DDD-JPM Document 7-1 Filed 06/08/20 Page 30 of 31 PageID #: 59



  liability.12 Both of those statutory provisions require, as a requisite to bad faith liability, that the

  insurer fail to pay or make an offer to settle a claim within a certain period of time after receipt of

  “satisfactory proof of loss” of that claim. Under La. R.S. 22:1973(B)(5), that period of time is sixty

  days; under La. R.S. 22:1892(A)(4), the insurer has thirty days after receipt of a satisfactory proof

  of loss to make a written offer. The Complaint baldly and cursorily alleges that Defendant violated

  the applicable statutory provisions by failing to pay Plaintiff’s claim “after being provided

  satisfactory proof of loss by Plaintiff,” (Compl., ¶¶ 32, 35), but pleads no facts to support that

  conclusion. Plaintiff’s bare-bones allegations are insufficient to plausibly allege a bad faith claim.

  See Vincent v. State Farm Fire & Cas. Co., No. CV 19-14078, 2020 WL 2495815, at *5 (E.D. La.

  May 14, 2020) (dismissing bad faith claim where plaintiff “allege[d] no facts such as whether he

  submitted a satisfactory proof of loss or when he did so, let alone the length of the delay between

  his submission and [the insurer’s] refusal to remit”).

  V.       CONCLUSION

           For all of the reasons stated above, Plaintiff Odyssey Imports, Inc. has failed to state any

  claim upon which relief may be granted. Thus, Charter Oak respectfully requests that the Court

  dismiss the Complaint in its entirety and with prejudice under Fed. R. Civ. P. 12(b)(6).




  12
    Plaintiff’s bad faith claim also cites to La. C.C. art. 1997 (Compl., ¶¶ 37-39), which simply provides that “An obligor
  in bad faith is liable for all the damages, foreseeable or not, that are a direct consequence of his failure to perform.”
  La. C.C. art. 1997 speaks only to potential damages that may be recovered and does not create any potential new or
  additional liability on which to base a standalone cause of action. See Scottsdale Ins. Co. v. TL Spreader, LLC, No.
  6:15CV2664, 2017 WL 4779575, at *10 n.14 (W.D. La. Oct. 20, 2017) (noting that “this codal article sets forth the
  measure of damages where an obligor is found to be in ‘bad faith’”).


                                                            24
Case 1:20-cv-00542-DDD-JPM Document 7-1 Filed 06/08/20 Page 31 of 31 PageID #: 60



                                      Respectfully Submitted:


                                      /s/Seth A. Schmeeckle
                                      Seth A. Schmeeckle, La. Bar No. 27076 (T.A.)
                                      Nicole M. Babb, La. Bar No. 35032
                                      Lugenbuhl, Wheaton, Peck, Rankin & Hubbard
                                      601 Poydras Street, Suite 2775
                                      New Orleans, LA 70130
                                      Telephone: 504-568-1990
                                      Facsimile: 504-310-9195
                                      Email: sschmeeckle@lawla.com
                                              nbabb@lawla.com

                                      Attorneys for The Charter Oak Fire Insurance Company




                                 CERTIFICATE OF SERVICE

         I hereby certify that the above and foregoing pleading has been served upon all counsel of

  record through the Court’s CM/ECF system on this 8th day of June, 2020.


                                              /s/ Seth A. Schmeeckle
                                              Seth A. Schmeeckle




                                                25
